          Case 5:20-cv-00737-PRW Document 12 Filed 10/27/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF OKLAHOMA


ALESIA TORRES                                          )
         Plaintiff,                                    )
                                                       )
v.                                                     ) Case No. 5:20-cv-00737-PRW
                                                       )
ACCOUNT RESOLUTION SERVICES                            )
        Defendant.                                     )
                                                       )
                                                       )


                  JOINT STATUS REPORT AND DISCOVERY PLAN

Date of Conference:                  Status Conference set for Tuesday, November 2, 2020.

Appearing for Plaintiff:                 Jeffrey A. Wilson
                                         JW Law Firm, PLLC
                                         780 Morosgo Dr NE #14893
                                         Atlanta, GA 30324
                                         Phone: (832) 422-6362
                                         Fax: (888) 248-8087
                                         jeff@jwcreditlawyers.com


Appearing for Defendant:                 Linda S. Ressetar
                                         Thompson, Coe, Cousins & Irons, LLP
                                         700 N. Pearl St. 25th Floor
                                         Dallas, Texas 75201
                                         Phone: (214) 871-8200
                                         Fax: (214) 871-8290
                                         lressetar@thompsoncoe.com

                        Jury Trial Demanded  - Non-Jury Trial □

     1. BRIEF PRELIMINARY STATEMENT. State briefly and in ordinary language
        the facts and positions of the parties to inform the judge of the general nature of
        the case.



Joint Status Report and Discovery Plan                                             Page 5 of 5
          Case 5:20-cv-00737-PRW Document 12 Filed 10/27/20 Page 2 of 5




       Plaintiff: This is an action for actual and statutory damages by Plaintiff Alesia
        Torres, an individual consumer, against Defendant Account Resolution Services
        for violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692.
        Plaintiff contends that Defendant violated 15 U.S.C. § 1692e(8) by not disclosing
        that Plaintiff had disputed her accounts.

       Defendant: Defendant denies Plaintiff’s claims or any liability to Plaintiff.
        Defendant contends that it complied with the Fair Debt Collection Practices Act
        (“FDCPA”) and any all other applicable state and/or federal laws and statues. In
        the alternative, any violation of the FDCPA, which is specifically denied, was not
        intentional and resulted from a bona-fide error notwithstanding the maintenance of
        procedures reasonably adapted to avoid any such error. Defendant has asserted
        several applicable affirmative defenses.

     2. JURISDICTION. State the basis on which the jurisdiction of the Court is
        invoked and any presently known objections.

      28 U.S.C. § 1331. Plaintiff has asserted claims under a federal statute.


     3. STIPULATED FACTS. List stipulations as to all facts that are not disputed,
        including jurisdictional facts.

      The parties are unable to stipulate to any facts at this time.


4.      CONTENTIONS AND CLAIMS FOR DAMAGES OR OTHER RELIEF
        SOUGHT.

     a. Plaintiff: As a result of the actions and inactions of Defendant, Plaintiff suffered
        damages and respectfully request that this Court enter judgement in favor of
        Plaintiff and against Defendant Account Resolution Services for:

               i.   Judgment that Defendant violated the FDCPA;
              ii.   Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
             iii.   Statutory damages pursuant to 15 U.S.C. § 1692k(2);
             iv.    Costs and reasonable attorney’s fees incurred in this action pursuant to
                    15 U.S.C. § 1692k(3);
              v.    For such other and further relief as the Court may deem just and proper.




Joint Status Report and Discovery Plan                                              Page 5 of 5
          Case 5:20-cv-00737-PRW Document 12 Filed 10/27/20 Page 3 of 5




     b. Defendant: Defendant denies that Plaintiff is entitled to any relief sought or that
        defendant has any liability to Plaintiff. Defendant contends that it did not cause
        any damage to Plaintiff.

5.      APPLICABILITY OF FED. R. CIV. P. 5.1 AND COMPLIANCE.
        Do any of the claims or defenses draw into question the constitutionality of a
        federal or state statute where notice is required under 28 U.S.C. § 2403 or Fed. R.
        Civ. P. 5.1?
                       □ Yes  No

6.      MOTIONS PENDING AND/OR ANTICIPATED (include date of filing, relief
        requested, and date responsive brief to be filed).

      On October 19, 2020 Plaintiff filed a Motion to Strike Defendant’s Affirmative
       Defenses.
      Defendant’s deadline to file a Response to Plaintiff’s Motion to Strike Defendant’s
       Affirmative Defenses is November 09, 2020.

7.      COMPLIANCE WITH RULE 26(a)(1). Have the initial disclosures required by
        Fed. R. Civ. P. 26(a)(1) been made? □ Yes  No
        If “no,” by what date will they be made?

      November 2, 2020.

8.      PLAN FOR DISCOVERY.

        A.      The discovery planning conference (Fed. R. Civ. P. 26(f)) was held on
                October 21, 2020.

        B.      The parties anticipate that discovery should be completed within 6 months.

        C.      In the event ADR is ordered or agreed to, what is the minimum amount of
                time necessary to complete necessary discovery prior to the ADR session?
                3 months.

        D.      Have the parties discussed issues relating to disclosure or discovery of
                electronically stored information, including the form or forms in which it
                should be produced, pursuant to Fed. R. Civ. P. 26(f)(3)(C)?

                 Yes           □ No

                The parties have agreed to produce electronically stored information in
                searchable PDF format.

Joint Status Report and Discovery Plan                                            Page 5 of 5
          Case 5:20-cv-00737-PRW Document 12 Filed 10/27/20 Page 4 of 5




        E.      Have the parties discussed issues relating to claims of privilege or of
                protection as trial-preparation material pursuant to Fed. R. Civ. P.
                26(f)(3)(D)?

                 Yes           □ No

                To the extent the parties have made any agreements pursuant to Fed. R.
                Civ. P. 26(f)(3)(D) and Fed. R. Civ. P. 502(e) regarding a procedure to
                assert claims of privilege/protection after production and are requesting that
                the court include such agreement in an order, please set forth the agreement
                in detail below and submit a proposed order adopting the same.

                The parties agree to adopt the procedure under Federal Rule of Civil
                Procedure 26(b)(5)(B) with respect to privileged information that is
                inadvertently disclosed. .


        F.      Identify any other discovery issues which should be addressed at the
                scheduling conference, including any subjects of discovery, limitations on
                discovery, protective orders needed, or other elements (Fed. R. Civ. P.
                26(f)) which should be included in a particularized discovery plan.

                None at this time.

9.      ESTIMATED TRIAL TIME: 1 day.

10.     BIFURCATION REQUESTED: □ Yes No

11.     POSSIBILITY OF SETTLEMENT:                 □ Good         Fair        □ Poor

12.     SETTLEMENT AND ADR PROCEDURES:

        A.      Compliance with LCvR 16.1(a)(1) - ADR discussion: Yes            □ No

        B.      The parties request that this case be referred to the following ADR process:

                □ Court-Ordered Mediation subject to LCvR 16.3
                □ Judicial Settlement Conference
                □ Other _____________________________________________________
                 None - the parties do not request ADR at this time.



Joint Status Report and Discovery Plan                                              Page 5 of 5
          Case 5:20-cv-00737-PRW Document 12 Filed 10/27/20 Page 5 of 5




13.     Parties consent to trial by Magistrate Judge? □ Yes    No

14.     Type of Scheduling Order Requested.  Standard - □ Specialized (If a
        specialized scheduling order is requested, counsel should include a statement of
        reasons and proposal.)

        Submitted this 27th day of October.

                                         Respectfully submitted:

                                         JW Law Firm, PLLC
                                         780 Morosgo Dr NE #14893
                                         Atlanta, GA 30324
                                         Phone: (832) 422-6362
                                         Fax: (888) 248-8087
                                         jeff@jwcreditlawyers.com




                                         By:
                                               JEFFREY A. WILSON




                                         By: /s/ Linda S. Ressetar _________________
                                         Linda Szuhy Ressetar
                                         lressetar@thompsoncoe.com
                                         OBA# 17905
                                         Thompson, Coe, Cousins & Irons, L.L.P.
                                         700 N. Pearl Street, Twenty-Fifth Floor
                                         Dallas, Texas 75201
                                         Telephone (214) 871-8200
                                         Facsimile (214) 871-8290

                                         ATTORNEYS FOR DEFENDANT




Joint Status Report and Discovery Plan                                         Page 5 of 5
